Electronically Filed
                                                        Supreme Court
                                                        SCWC-13-0000424
                                                        14-JAN-2014
                                                        07:50 AM




                         SCWC-13-0000424

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      IN THE MATTER OF THE TAX APPEAL OF BOBBY R. NARMORE,
                 Petitioner/Appellant-Appellant,

                                vs.

             DIRECTOR OF TAXATION, STATE OF HAWAI#I,
                  Respondent/Appellee-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-13-0000424; CASE NO. 02-0065)

          ORDER REJECTING PETITION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          The petition for writ of certiorari, filed on December

9, 2013, is hereby rejected.

          DATED: Honolulu, Hawai#i, January 14, 2014.

Bobby R. Narmore,              /s/ Mark E. Recktenwald
petitioner pro se
                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack